Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on line 13, “the electrodes” and “the carbide derived carbon foam element” lack clear antecedent basis since each cartridge includes these elements and the recitations should be clarified as to whether the electrodes/foam element is from each cartridge or a specific one.  Further, it should probably be specified where the analytes sample of line 14 is collected-on a foam element?  In claim 5, on line 2, it appears that the fan/blower is not priorly recited and first appears in claim 6. In claim 8, on line 4-5, “the carbide derived carbon foam element” lack clear antecedent basis.  In claims 9 and 15, it should probably be specified where the analytes sample is collected related to the foam element.  In claim 13, it appears the fans/blowers are recited in claim 9 already.  In claim 15, on line 15, “the carbide derived carbon foam element” lack clear antecedent basis.  On lines 18-20, “the carbide derived carbon foam element” lack clear antecedent basis and “the sample delivery line” lack antecedent basis.  In claim 16, on lines 2-5, “the dielectric/thermal insulator” and “the carbide derived carbon foam element” lack clear antecedent basis.  On lines 3-4, “the carbide derived carbon” appears to be incomplete. On line 5, “the system” and “the rest of the device” are undefined.  In claim 17, “the carbide derived carbon foam” on lines 2-3 appears to be incomplete.  In claim 18,  on lines 4-5, “the foam element” and “the carbide derived foam element” lack clear antecedent basis.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NASHMIYA S FAYYAZExaminer, Art Unit 2855                                                                                                                                                                                                        



/N.S.F/Examiner, Art Unit 2855                                                                                                                                                                                                        

/HELEN C KWOK/Primary Examiner, Art Unit 2855